Order entered May 21, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00185-CV

               IN THE INTEREST OF D.M., A MINOR CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-03631

                                      ORDER

      Before the Court is court reporter Yolanda Atkins’s May 19, 2021 request

for an extension of time to file the reporter’s record. In light of the Court’s opinion

of this date dismissing the appeal, we DISMISS the request.


                                              /s/    KEN MOLBERG
                                                     JUSTICE